Title: Memorial of the Shawnee Indians of Lewistown, Ohio, [January 1816]
From: Madison, James
To: 


                    
                        
                            [January 1816]
                            
                        
                        To their Father the president and the Congress of the United States now sitting in Council on the affairs of the Nation
                        The Memorial of your Children the red people of Lewistown, head of great Miami humbly and respectfully, sheweth, To your honers that we amongst our own and other tribes almost twenty summers ago Made and confirmed a treaty with our father (and your much famed) General Wayne by which peace and protection were granted to us your supplicating children and altho great were those advantages, until lately, few and easy were the Conditions, peacable and good behaviour, (and we being setled near to the whites appeal to them for our character) and altho since the unhappy contest between our present and former friends too! too, many of our deluded people have been seduced to go over to your (and consequently our) enimies. We your memorialists have at all times at the call of your noted General Harrison and those that succeeded him followed your standards, and underwent a full share of the toils and dangers of the war, for which we claim no other merit then that of having done the duty of your children, to you their kind and beneficent fathers, who have during the performance of that duty supported our families for which we are sincerely thankfull. But, calling to mind we were once a people that by our own exertions, and the natural advantages of our country procured a plentifull living for our families, these advantages being exhausted we wish to get into a way that would render our living less precarious as well as less burdensome to our friends the white people, And as we had some time ago received a visit from the Revd. James Hughs a minister of the presbyterian church who appeared anxious to give us instructions by preaching the gospel to us and who has again visited us as a missionary authorised by that church not only

to preach the gospel to us but also to teach our young people the arts of the whites, by which they would be capable to make provision for this life, and taking in by reading &c. a knowledge of a future state—to acquire which we are aware that we have, to undergo a pupilage that however irksome to an untutored mind, is become absolutely necessary to procure those advantages. Our friend Mr Hughs proposes ⟨pla⟩ning a school in which our children shall be taught as well to read &c. as to work, the boys to till the ground to the best advantage and the girls to sew, spin and do all the business of a domestick life, from which proposal, however gloomy our situation has been since a living in our former way has become impractible, a dawn breaks in on our prospects that promises better times than would ever attend an untutored state, but as these advantages cannot be procured without the aid of the General Gourment and lands being necessary for such an establishment and as our friend Mr. Hughs and ourselves have thought that the situation of section N. 29 of town 5 and range 13 between the great Miami and the ⟨Varginia?⟩ Reservation, (though not rich) is the most suitable for the purpose of any that can be got, it being about 12 Miles from our town a distance that will prevent our children from too frequently visiting their homes—We therefore pray that, that section may be given ⟨us⟩ for that purpose, and that your honors will do such other things as you in your goodness and wisdom may deem necessary for Furthering the welfare of your distressed friends and we shall ever acknowledge and as in duty bound pray
                        
                            Col. Lewis Shawny chief his [mark] markCapt. Civil John Mingo Cheif his [mark] MarkWachanachy war Chief his [mark] Mark
                        
                    
                    
                        I as Interpreter have fully explained and Interpreted the Above petition to the Indians and they were not only pleased, but Extremely Anxious and solicitous for its Success.
                        
                            James McphersonLate Agent
                          
                        
                    
                    
                        Test.Samuel Newell
                    
                